Citation Nr: 1540530	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder, prior to December 7, 2012.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder, beginning December 7, 2012.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his spouse

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's posttraumatic stress disorder was manifested by suicidal and homicidal ideations, suicide attempts, intrusive thoughts and flashbacks, nightmares, sleep impairment, irritability with a quick temper, difficulty concentrating and focusing, difficulty working with others, dysphoric mood, anger, isolation and withdrawal, avoidance of crowds, anhedonia, impulsivity, depression, anxiety, alcohol abuse, lack of motivation, hypervigilance, and auditory and visual hallucinations.

2.  As the Veteran's service-connected posttraumatic stress disorder is rated as 100 percent disabling throughout the appeal period, and there is no claim that any other single service-connected disability prevents substantially gainful employment, the issue of entitlement to a total disability rating based on individual unemployability is moot.





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability evaluation for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The appeal as to entitlement to a total disability rating for compensation purposes based on individual unemployability is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims his service-connected posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse is worse than it is currently rated.  He also claims he is unemployable due to his psychiatric disorder.

In a June 2004 rating decision, the RO granted service connection for PTSD and assigned a 10 percent disability rating.  The RO received the instant claim for an increased rating for PTSD on October 11, 2006, and in March 2007 the RO continued the 30 percent disability rating.  The Veteran perfected his appeal and the Board remanded the Veteran's claim in March 2013 to afford him a VA psychiatric examination, a general VA examination and opinion with regard to the Veteran's employability, and to obtain any outstanding medical records.  A review of the record indicates that the RO substantially complied with those remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a September 2013 rating decision, the RO continued the 30 percent rating for the period prior to December 7, 2012, and increased the Veteran's disability evaluation to 70 percent, beginning December 7, 2012.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As these ratings are still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to December 7, 2012, and 70 percent disabling, beginning December 7, 2012, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Rating Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

At a January 2005 VA mental health appointment, the Veteran reported his PSTD and depression symptoms increased during the holidays and winter, particularly because he was unable to keep moving.  To counteract this, he spent as much time as he could working and taking care of his mother.  The examiner noted that at baseline he had a "significant degree" of symptoms such as irritability, nightmares of combat in Vietnam, and difficulty with relationships, memory, and concentration.  There were no suicidal or homicidal ideations.

In August 2006, the Veteran was admitted to a VA psychiatric hospital for inpatient treatment for approximately two weeks.  On admission, he was distraught with thoughts about ending his life and killing his daughter-in-law for causing discord in his home.  He indicated he had been sleeping poorly and recently had more vivid nightmares about Vietnam.  He self-admitted to the VA hospital because he "[did] not want to hurt himself or someone else."  The Veteran reported his alcohol intake had increased in the past few years and that he drank six beers several nights a week.  The examiner suggested that the Veteran apply for increased disability pay.  During admission, the Veteran avoided crowds and did not feel comfortable listening to "war stories."  He worked on formulating a plan for dealing with stress post discharge and voiced looking forward to being in school again to study horticulture, which he reported he enjoyed because he could "work fairly independently."  The discharge summary reflects this was his first inpatient admission for management of his PTSD, with depression and suicidal/homicidal ideations; diagnoses were PTSD, an anxiety disorder, and alcohol dependence.

A November 2006 intake note from the Charlotte Vet Center reflects the Veteran attended Alcoholics Anonymous meetings that month.  He reported having issues with with irritability, anxiety and depression, nightmares five to seven times a week, daily intrusive thoughts, loud or sudden noises, isolation, socialization, and an aversion to being in crowds.

At a December 2006 VA examination, the Veteran reported his symptoms had worsened.  His sleep was interrupted and he had nightmares two to three times a week as well as intrusive thoughts.  He was anxious, easily startled, hypervigilant, and reported being depressed for the past five to six years.  The Veteran avoided crowds and anything on television about combat or the military.  His appetite, concentration, interest, energy, and temper were fair.  The Veteran lived with his wife and was capable of performing activities of daily living independently.  The examiner noted that while the Veteran's physical health was "pretty good," he had limited social relationships and not many recreational and leisure pursuits.  The Veteran was last employed in May 2006 in a position where he unloaded rail cars.  He was able to work regularly and did not miss work because of his psychiatric symptoms; he acknowledged that he worked by himself, did not have to interact with anyone, and had an understanding supervisor.  The Veteran indicated he was laid off from his job because they did not need him anymore.

At an April 2007 VA mental health examination the Veteran said he felt "nervous all the time" and that his mood was fair at best.  He stated that social interaction lead to perceived provocation, increased irritableness, and verbal outbursts.  He acknowledged almost daily passive thoughts of dying as a way out of an emotionally uncomfortable life and admitted to more active suicidal ideations at times, but denied intent.  The Veteran experienced recurrent combat-themed nightmares or dreams of being chased nearly every night and daily intrusive memories of combat.  The examiner found the Veteran's affect was quite anxious, tense, and at times guarded and mildly depressed.  There was no evidence of delusions or hallucinations and memory was intact for recent and remote events.

In September 2007, the Veteran reported he was not using alcohol.  He admitted to ongoing intrusive recollections of traumatic combat experiences, recurrent nightmares, and flashbacks.  The examiner found the Veteran was socially distant and had poor interpersonal relation skills.  The Veteran denied suicidal ideations, plans, or behaviors.  In November 2007, the Veteran phoned VA and stated he felt a need to come to the hospital because he had "stopped caring" about his life.  He had suicidal ideation with no plan or intent, but he was concerned that would change.  He was tearful and discussed that he could not find a job where he could work in isolation and that he was unable to work with others.  The Veteran planned on self-admitting to the hospital the following morning, but later decided against it.  The treatment note reflects that the Veteran was "marginally functional and more symptomatic over time."

In January 2008, the Veteran reported ongoing dysphoria and anhedonia, and that he was stressed about his finances and unemployment.  He indicated that he felt more stable since November but that he still had significant anxiety and chronic PTSD symptoms.  He reported having a difficult time finding a job, which he mostly attributed to his in ability to work around other people.  The examiner discussed with the Veteran the fact that his PTSD "may keep him from succeeding in the competitive workplace."  The Veteran continued to have restless sleep, ongoing intrusive recollections of military combat experiences, episodic flashbacks, and recurring nightmares.  He denied behavior dyscontrol and was drinking three beers a night two to three times a week.

In April 2008, the Veteran stated he had "been in a funk lately," and that he applied to a number of jobs, with no positive results.  Although major companies declined to hire him because of his legal history, the examiner noted that he did still "appear[] to have limitations for future employment due to his PTSD even if he did not have the problems with his legal history."  He discussed his decrease in "interest and discipline," and noted that he had not gone fishing, his favorite activity, or kept his yard clean.

In July 2008, the Veteran reported ongoing tension and anxiety, with associated dysphoria and anhedonia.  He was able to obtain a job at a water bottling company, but that was short-lived; he made a mistake and described to the examiner that in a "typical PTSD manner," he walked off the job rather than facing confrontation with his boss.  The examiner noted the Veteran "continued to struggle with finding a job that he [could] handle with his PTSD."

In June 2010, the Veteran reported he was "hanging in there," and that he was working.  He was averaging panic attacks "several times a week."  He indicated he stopped drinking all together as he found it did not calm him down, but rather "just fuel[ed] the fire."  His wife attended that session and described an April 2010 incident where the Veteran misinterpreted a discussion among family members who were visiting their home and the Veteran became angry and asked his family to leave.  She also indicated that he felt the need to keep moving all the time and could not sit still for long.  She stated she wanted him to go to outdoor music events with her but that the Veteran felt too anxious to be in crowds to do so.

In September 2010, the examiner noted that the Veteran remained gainfully employed as he worked alone and was able to tolerate episodic interactions; the examiner's principal concern was the Veteran's ongoing tension and anxiety, recurrent PTSD related symptoms, and the fact that he remained socially distant.  The Veteran reported one recent dissociative episode.  He had gone to a festival with his wife and granddaughters and saw a man there who appeared to be Asian.  The next thing he remembered was that a police officer found him approximately three to four hours later and told him that his wife was worried and looking for him; he had wandered to a more secluded area and was just sitting there.

In December 2010, the Veteran reported a chronically anxious state while at work and home; he continued to see himself as having to be active all the time and was never able to really relax.

In April 2011, the Veteran stated that he had been very nervous for the past five to six months and that he was more anxious and depressed; he continued to experience periods of more intense dysphoria.  The Veteran was able to maintain employment, in part because he was able to work away from others, although he felt increased anxiety at the end of the work day.  He exhibited symptoms of generalized anxiety and stated that "whatever there is to worry about, I will worry about."

In July 2011, the Veteran continued to experience significant anxiety.  He reported a recent physical altercation with his adult son that led the Veteran to file criminal charges and which caused friction in the Veteran's marriage.  His mood was generally fair at best and he continued to prefer to remain isolated from others.  The examiner noted the Veteran's anxiety symptoms waxed and waned and were often coupled with his PTSD hyperarousal symptoms which, at baseline, were "quite uncomfortable."  When symptoms were resurgent, such as in the recent family crisis, the Veteran described a daily dysphoric state in which he became very reclusive.  The examiner found that the Veteran had "significant symptoms of PTSD," which continued to have a "profoundly negative impact on his quality of life."

October 2011 VA treatment notes reflect the Veteran remained hypervigilant and avoidant and did not see a need to change his aversion to being in crowds.  The examiner found the Veteran was less distressed with anxiety but that was mostly due to his avoidance.  The Veteran planned to obtain a part time job in an effort to institute structure in his daily routine.

In March 2012, the Veteran phoned the VA mental health clinic about describing increased anxiety.  He was "hyper-talkative with increased rate of speech" and he informed the mental health professional that he recently cut back his hours at work to cope with his symptoms.  In May 2012, the Veteran was making more mistakes at work due to his inability to concentrate, and he decided to retire rather than risk being fired.  He found his PTSD and anxiety seemed to cause lapses in concentration; he also noted a drawback to not working was that his symptoms flourished with decreased structure.  He reported being more hypervigilant, easily irritable, and anxious, especially with "down time."

In January 2013, the Veteran reported hiding the severity of his PTSD with VA examiners and acknowledged that this was self-defeating; he had been minimizing his alcohol use and suicidal ideations.

At a July 2013 VA psychiatric examination, the Veteran indicated he retired from his last job after destroying two pieces of equipment at work; he said alcohol was a factor in those mishaps and that he retired to avoid being fired.  The examiner found the Veteran talked during the interview "virtually nonstop in a very digressive, circumstantial, tangential and at times even confused fashion," and found it difficult to keep the Veteran on track.  The Veteran's physical appearance was described as "subpar," and the examiner found that he "would not be able to function in any work environment that called for even minimal presentability [sic]," or which "called for anything beyond minimal social skills and [the] ability to remain on track."  The examiner opined that the Veteran would likely have trouble focusing and sustaining concentration in a competitive work environment and that he did not do well with people in general.

In January 2014, the Veteran attempted suicide twice.  First, he drove head on into a tree, destroying his truck and breaking some of his ribs, and a couple weeks later he stabbed himself in the chest with a knife.

In February 2014, the Veteran drove to a VA hospital after consuming a twelve pack of beer and informed physicians he was suicidal and was going to stab himself; he stated his wife of 45 years was threatening to leave him.  During the hospitalization, the Veteran reported flashbacks, nightmares, insomnia, anhedonia, poor concentration, and amotivation and was placed on medication for alcohol withdrawal.  He also reported that he recently developed auditory hallucinations and heard voices say his name or ask him what he was doing.

In April 2014, the Veteran fell into a camp fire while intoxicated and sustained second degree burns on the left side of his body.  The Veteran spent almost all of July 2014 at a VA residential substance abuse treatment program.  On admission, he reported drinking twelve to eighteen beers each night and had consumed twelve beers the previous day.  The Veteran stated he consumed alcohol with his prescription medication and the combination made him "black out every night at 6pm."  He also described a recent incident where he was with his wife at an estate sale and he had an anxiety attack; his anxiety level led to him "getting out of there" and not realizing that he had left his wife behind "until [he] was well gone."

In August 2014, following an alcohol relapse and while he was intoxicated, the Veteran impulsively attempted suicide by ingesting a significant amount of his anxiety medication.  He then drank six more beers and drove himself to the hospital.

In November 2014, the Veteran reported auditory and visual hallucinations and feeling as if someone was following him.  VA treatment notes reflect the Veteran was planning to begin the Mental Health Intensive Case Management program, which is a VA program for veterans with serious mental illness.

In conjunction with his claim for an increased rating, the Veteran submitted a number of buddy statements dated September 2006.  S. M., a former soldier who served with the Veteran in Vietnam, indicated that he and the Veteran had the same issues such as flashbacks, visuals of death, and knowing that they were not the same people they were before they became soldiers.  S. M. reported the Veteran was struggling with school and that he worked to keep his mind occupied because if he did not, he was consumed with "long days and nights of both physical and emotional pain of combat."  R. D., one the Veteran's instructors in his horticulture program, indicated that there had been times when the Veteran had to leave class because he was having an anxiety attack.  R. C., the Veteran's former boss, stated that due to the Veteran's anxiety attacks he had preferred to work alone and was unable to help others.

The Veteran testified before the Board in December 2012.  He stated that throughout the years he never really had a steady job and could never concentrate on anything.  He described his aversion to crowds, going out to eat, and going inside the grocery store because he was "always on the lookout for what's going to happen next."  His wife felt that his PTSD had worsened over the years and that he became agitated easily; she did not remember him being so restless and stated that he was unable to sit down or watch a whole movie.  The Veteran reported that he had suicidal thoughts but that he did not think he would act on them.  He experienced unprovoked anxiety attacks, daily intrusive thoughts, flashbacks, and nightmares.  Despite medication compliance and participation in therapy, the Veteran indicated that he was unable to be happy and that he was at his best when he was by himself.

The evidence of record establishes that the Veteran's PTSD has resulted in symptoms such as suicidal and homicidal ideations, suicide attempts, intrusive thoughts and flashbacks, nightmares, sleep impairment, irritability with a quick temper, difficulty concentrating and focusing, difficulty working with others, dysphoric mood, anger, isolation and withdrawal, avoidance of crowds, anhedonia, impulsivity, depression, anxiety, alcohol abuse, lack of motivation, hypervigilance, and auditory and visual hallucinations.  Throughout the appeal period, the Veteran has tried several medications to attempt to alleviate his symptoms; however, his symptoms have not improved and most recently have worsened.

With regard to social impairment, the evidence of record establishes that throughout the pendency of this appeal, the Veteran has consistently preferred to be alone and isolated from others.  One of his most severe symptoms is his aversion to being in crowds.  Although the evidence of record demonstrates the Veteran remained married, as of recently, his wife threatened to leave him.  He acknowledged two separate incidents where he lashed out at family members; one where he kicked his family out of his house after he misconstrued a conversation, and another where he had a physical altercation with his adult son.  Throughout the appeal, examiners documented that the Veteran had limited social relationships, lacked interpersonal skills, and was socially distant.

With regard to occupational impairment, the evidence of record demonstrates that although the Veteran was working at times, he was unable to work with other people and chose professions requiring limited social interaction; the Veteran's boss confirmed this.  During the appeal period the Veteran was hospitalized several times.  He expressed substantial frustration with being unable to find a job where he did not have to interact with people.  A January 2008 VA examiner found the Veteran's PTSD symptoms "may keep him from succeeding in a competitive workplace."  Although the Veteran acknowledged that his legal history was a barrier to some positions, an April 2008 examiner found that he still appeared to have "limitations for future employment due to his PTSD even if he did not have the problems with his legal history."  When the Veteran was able to obtain a job in July 2008, he acknowledged that he made a mistake and walked off instead of confronting his boss with the issue.  He left his next job because he was making more mistakes, which he attributed to difficulty with concentration and alcohol use.  One of the Veteran's horticulture instructors indicated the had to leave class on occasion due to anxiety attacks and his friend, S. M., reported the Veteran was struggling with school.  Several treatment providers have found that the Veteran's PTSD symptoms, particularly his inability to work with others and difficulty concentrating and focusing, seriously hindered his ability to secure and maintain gainful employment.

Throughout the pendency of the appeal, the Veteran has been in a persistent danger of hurting himself; he has had multiple suicidal attempts, suicidal ideations, and reckless behavior due to intoxication.  He has exhibited gross impairment in his thought processes as well, was chronically anxious, and experienced intrusive thoughts and nightmares nearly every day.  It also appears the Veteran's PTSD may have been even more severe than the medical evidence reflects.  An October 2011 examiner acknowledged that a reduction in the Veteran's anxiety symptoms appeared to be due to avoidance and in January 2013 the Veteran reported minimizing the severity of his symptoms, such as his alcohol intake and suicidal thoughts.  Based on the evidence of record, although the Veteran's symptoms fluctuated, and clearly became much more severe in more recent years, the Board finds the Veteran's PTSD more nearly approximates total occupational and social impairment for the entire period on appeal, warranting a 100 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  This represents a full grant of the benefits sought.

TDIU

As found above, the Veteran is now in receipt of a 100 percent disability rating for his service-connected PTSD for the entire appeal period.  The receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot a pending claim for a TDIU, as a separate award of a TDIU predicated on another single disability may serve as the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, in this case, there is no indication from the record that the Veteran's TDIU claim is predicated on any single disability other than his service-connected PTSD.  In fact, the Veteran has consistently asserted that he is unemployable solely due to his PTSD symptoms.  Therefore, the Board finds that a claim of entitlement to TDIU is moot.  Accordingly, the Veteran's TDIU claim is dismissed.  See 38 C.F.R. §38 U.S.C.A. § 7105; Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).


ORDER

An evaluation of 100 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

The claim for TDIU is dismissed.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


